DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 5 and 6, and the cancellation of claims 4 and 7, have been accepted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over the European publication to Jeon et al. (EP 3067883 A1) in view of that which would have been obvious to one of ordinary skill in the art.
In terms of claim 1, Jeon et al. teaches a system (see paragraph [0002]) comprising: a music controller device (200) (see Figure 17) to: receive musical data indicative of a music performance by an individual (step 2510) (see Figure 25); and generate metadata characterizing the musical data (steps 2520 and 2530) (see Figure 25); a client device (300) (see paragraph [0033]) comprising a software application to communicate with the music controller device (see paragraph [0033], smart), receive the musical data and the metadata from the music controller device (see paragraph [0033]); and present a graphical user interface for display on the client device, the graphical user interface including information related to the musical data and the metadata (see Figures 22A-22D and paragraph [0033]); and a server to: receive the musical/playing data (see paragraph [0035]) and the metadata (see paragraph [0035],  playing result and normal playing pattern, and paragraph [0120], “content associated with the playing pattern") from the music controller (200); generate, based on the metadata, one or more analytics associated with the musical data (see paragraph [0035],  the "generation frequency of the error pattern for each user"); and perform one or more data aggregation techniques on the musical data (see paragraph [0034], "compare playing data of a plurality of users...").
Jeon et al. further teaches the server providing a plurality of services (see paragraphs [0034] and [0035]), and having internet access (see paragraphs [0029] and [0107]). Jeon et al. fails however to explicitly teach the server providing a plurality of services including an application programming interface (API) to provide access to the musical data by one or more third party applications. The use of APIs to allow third party access is well known in the art, as can be seen in the US patent application publications 
As for claim 2, Figures 2C and 4 show the musical/playing data received from one or more musical instruments connected with the controller device.
As for claim 3, Jeon et al. teaches the metadata comprising identifiers for sheet music (see paragraphs [0031] and [0034]) and the remission of identifying user information.
As for claim 5, Jeon et al. teaches sharing capabilities (see Figures 20 and 21)
As for claims 6, Jeon et al. teaches the services including registration service (see Figures 23, "Join with Facebook")
As for claim 8, Jeon et al. teaches the musical/playing data corresponding to recorded audio input (i.e. sensed vibrations converted to electrical signals) (see paragraph [0060], and steps 2420 and 2430 in Figure 24).
As for claim 9, Jeon et al. teaches displaying one or more analytics transmitted by the server (see Figure 20, and paragraphs [0024], [0025] and [0120]).
As for claims 10 and 11, Jeon et al. teaches the management of a plurality of users and their corresponding musical data (see paragraphs [0034] and [0035]).
As for claim 12, Jeon et al. teaches the analytics comprising performance tendencies and patterns (see paragraph [0035]).
As for claim 13, Jeon et al. teaches the metadata including sensor information retrieved from connected devices (i.e. detected bowing and pitch data) (see paragraphs [0101] and [0115]).
As for claim 14, Jeon et al. teaches the use of a connected camera device (111) (see Figure 4).
As for claim 15, Jeon et al. teaches capturing input from one or more sensors (110) (see Figure 4).

At least claim 1 can further be rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publications to Salter (US 2007/163428) (see Figures 1-4 and 6-8, and paragraphs [0023]-[0031], [0067] and [0071]-[0073]) and Itoh (US 2003/167904) (See Figures 1-17 and 25, and paragraphs [0059]-[0114] and [0165]-[0171]), and the WIPO publication to Bean (WO 2015/085092) (see Figures 1-3 

Response to Arguments

Applicant’s arguments, filed 2/5/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/26/2021